Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                  Page 1 of 18




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE

  In re:

  CLAUDIA G. GABRIELLE,                                   CHAPTER 7
                                                          CASE NO. 18-10524-BAH
                          Debtor.

  OLGA L. GORDON, CHAPTER 7 TRUSTEE
  FOR THE ESTATE OF CLAUDIA G.
  GABRIELLE,

                          Plaintiff,
  v.                                                      AP No. 18-1062

  KINGDOM COMMUNICATIONS, INC.,
  BARBARA BROWN a/k/a BARBARA VOLZ
  a/k/a BARBARA TAYLOR,

                          Defendants.


                                    AMENDED COMPLAINT

            Olga L. Gordon, Chapter 7 Trustee for the bankruptcy estate of Claudia G.

  Gabrielle, brings this Amended Complaint to recover property transferred by the Debtor

  to Kingdom Communications, Inc. and Barbara Brown pursuant to 11 U.S.C. §§ 548,

  549, 550, and 551.

                          JURISDICTION, VENUE AND STANDING

               1.    This Court has jurisdiction over this adversary proceeding pursuant to

  28 U.S.C. §§ 157, and 1334, and Rule 77.4(a) of the Local Rules of the United States

  District Court for the District of New Hampshire.

               2.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (H).

               3.    Venue is proper in the District of New Hampshire pursuant to 28 U.S.C.

  § 1409.


  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                   Page 2 of 18



              4.    Pursuant to AO 7008-1, the Plaintiff consents to the entry of a Final

  Order and/or Final Judgment by this Bankruptcy Court.

                                           PARTIES

              5.    The plaintiff, Olga L. Gordon, is the Chapter 7 Trustee (the "Plaintiff" or

  “Trustee”) of the bankruptcy estate of the above captioned Debtor’s bankruptcy estate.

              6.    The    defendant     Kingdom      Communications,      Inc.    (“Kingdom

  Communications”), upon information and belief, is an Indiana corporation, with a mailing

  address of 201 S Shady Shores Drive, Unit 1952, Lake Dallas, Texas 75065.

              7.    The defendant Barbara Brown, a/k/a Barbara Volz a/k/a Barbara Taylor

  (“Brown”) is an individual with a last known residential address of 201 S Shady Shores

  Drive, Unit 1952, Lake Dallas, Texas 75065. Upon information and belief, Brown is the

  principal officer of Kingdom Communications.

                                 GENERAL ALLEGATIONS

              8.    On April 20, 2018, Claudia G. Gabrielle (the “Debtor”) filed a voluntary

  petition pursuant to Chapter 7 of 11 U.S.C. §§ 101-1330 (the “Bankruptcy Code”).

              9.    On April 20, 2018, the Trustee was appointed as the Chapter 7 Trustee of

  the Debtor’s bankruptcy estate.

                          THE DEBTOR’S FINANCIAL CONDITION

      A. The Debtor’s Real Property Assets

              10.   According to the Debtor’s Schedule A/B, the Debtor lists ownership of a

  condominium located at 500 Waters Edge Drive, Unit 322, Lake Dallas, Texas, 75065

  (“Unit 322”) and values Unit 322 at $390,000.




                                                2
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                  Page 3 of 18



              11.   Upon information and belief, the fair market value of Unit 322 is less

  than $390,000.

              12.   Upon information and belief, as of the date of the Debtor’s petition, Unit

  322 was encumbered by a mortgage in the amount of $362,047.

              13.   According to available land records, the Debtor acquired title to Unit 322

  on or about March 10, 2017.

              14.   According to available land records, on March 3, 2017, the Debtor

  granted Brown power of attorney over her real property, including Unit 322 and her

  banking and financial institution accounts (the “March 2017 POA”).

              15.   According to the March 2017 POA, the Debtor lists Brown as her

  mother.

              16.   Upon information and belief, Brown is not the Debtor’s mother.

              17.   Upon information and belief, Brown, through her power of attorney over

  the Debtor’s financial affairs, executed a mortgage against Unit 322, in the amount of

  $367,000.

              18.   According to available land records, the Debtor no longer maintains any

  ownership interest in Unit 322 as the Debtor transferred her interest in Unit 322 to a third

  party on June 21, 2018.

              19.   According to the Debtor’s Schedule A/B, the Debtor also lists ownership

  of a condominium located at 500 Waters Edge Drive, Unit 324, Lake Dallas, Texas,

  75065 (“Unit 324”).

              20.   According to Schedule A/B, the Debtor values Unit 324, her claimed

  homestead, at $438,000.



                                               3
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                      Page 4 of 18



                 21.    Upon information and belief, the fair market value of Unit 324 is less

  than $438,000.

                 22.    Upon information and belief, as of the date of the Debtor’s petition, Unit

  324 is encumbered by a mortgage in the amount of $414,487.

                 23.    According to available land records, the Debtor acquired title to Unit 324

  on or about December 18, 2017.

                 24.    According to available land records, on November 10, 2017, the Debtor

  again granted Brown power of attorney over her real property, including Unit 324, and

  her banking and financial institution accounts (the “November 2017 POA”).

                 25.    According to the November 2017 POA, the Debtor lists Brown as her

  mother.

                 26.    Upon information and belief, Brown is not the Debtor’s mother.

                 27.    Upon information and belief, Brown, through her power of attorney over

  the Debtor’s financial affairs, executed a mortgage against Unit 324, in the amount of

  $416,100.

                 28.    According to Schedule D, creditors maintain secured claims against the

  Debtor’s estate totaling $778,053.

                 29.    According to the Debtor’s claims register, secured creditors have filed

  claims totaling $231,264.13 to date.

                 30.    Upon information and belief, the Trustee is not aware of any other real

  property owned by the Debtor at any point during the period of the Transfers1.

        B. The Debtor’s Personal Property



  1
      See Paragraph 52 infra.

                                                   4
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                 Page 5 of 18



              31.   According to Schedule A/B the Debtor lists her personal property with a

  value of $111,446.

              32.   Upon information and belief, the Trustee is not aware of any material

  change in the value of the Debtor’s personal property in 2016.

              33.   According to Schedule E/F the Debtor lists unsecured claims totaling

  $317,550.

              34.   According to Schedule E/F, the Debtor lists at least one creditor with an

  outstanding debt as early as 2012 totaling $22,035.

              35.   According to Schedule E/F, the Debtor lists multiple creditors with

  outstanding debt incurred as early as 2015:

              Entity                 Date Debt Incurred                   Amount

    Card Services American                   2015                        $4,276.00
      Airlines AAdvantage
  CitiCards American Airlines                2015                        $9,577.00
          AAdvantage
        Bank of America                      2015                        $30,256.00
  Bankers Healthcare Group,                  2016                       $111,518.00
              LLC
      Fidelity Investments                   2016                        $16,039.00
   USAA American Express                     2016                        $22,675.00
              Card
  American Express Starwood                  2016                        $1,105.00
        Preferred Guest
     Bank of America Visa                    2016                        $16,128.00
            Signature
     CitiCards Costco Visa                   2016                        $5,000.00
     Synchrony Bank Care                     2016                        $8,577.00
             Credit
      Synchrony Bank / JC                    2016                        $2,208.00
             Penney
          TJX Rewards                       2016                         $1,500.00
                                           TOTAL                        $228,859.00




                                                5
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document               Page 6 of 18



              36.   According to Schedule E/F, the Debtor lists additional creditors with

  outstanding debt incurred in 2017:

              Entity                   Date Debt Incurred               Amount

   Bankers Healthcare Group,                 2017                     $59,424.00
             LLC
     Cardmember Services                     2017                      $5,235.00
   Bankers Healthcare Croup
                                            TOTAL                     $64,659.00

              37.   Upon information and belief, the Debtor was insolvent at all relevant

  times in 2016.

              38.   Upon information and belief, the Debtor was insolvent at all relevant

  times in 2017.

          THE DEBTOR’S CLOSE RELATIONSHIP WITH THE DEFENDANTS

              39.   Upon information and belief, Brown maintains a website at

  http://www.barbarabrown.com, which includes a webpage for Kingdom Communications.

              40.   Upon information and belief, in addition to serving as the principal

  officer of Kingdom Communications, Brown is the president and sole director of BGB

  Worldwide, Inc., a corporate umbrella which includes self-help programs including,

  without limitation, “Whole Life Whole Health” and “Be Made Whole.”

              41.   Upon information and belief, Kingdom Communications is an affiliate of

  BGB Worldwide, Inc.

              42.   According to the Internal Revenue Service’s (the “IRS”) publicly

  available Tax Exempt Organizational Search, Kingdom Communications first filed for tax

  exempt status in 2009.




                                               6
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                     Page 7 of 18



                43.   According to the IRS’s publicly available Tax Exempt Organizational

  Search, Kingdom Communications last filed tax returns for Kingdom Communication in

  2015.

                44.   According to the IRS’s publicly available Tax Exempt Organizational

  Search, as of 2015, Kingdom Communications claimed gross receipts of not greater than

  $50,000.00.

                45.   According to the IRS’s publicly available Tax Exempt Organizational

  Search, Kingdom Communications has never claimed gross receipts in excess of

  $50,000.00 in any given year.

                46.   According to publicly available information accessible online through

  the Texas Comptroller of Public Accounts, Kingdom Communications was incorporated

  in Indiana.

                47. Upon information and belief, Kingdom Communications’ corporate status

  has been dissolved since at least 2013.

                48. Upon information and belief, because Kingdom Communications’

  corporate status lapsed, there has existed and still exists a unity of interest between

  defendants, and each of them, such that any individuality and separateness between them

  ceased, and each is the alter ego of the other.

                49. Upon information and belief, as articulated above, the defendants have not

  observed corporate formalities with respect to Kingdom Communications.

                50. Upon information and belief, according to a video accessible on YouTube,

  titled “My Road Back ‘to Health’ - Claudia Gabrielle, MD FAAFP,” the Debtor

  developed a relationship with Brown beginning on or about March 2010.



                                                 7
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                 Page 8 of 18



              51. According to the Debtor’s Statement of Financial Affairs the Debtor states

  that Kingdom Communications helped save her life.

              52. Upon information and belief, the Debtor has publicly appeared on behalf

  of Brown’s organizations, including “Whole Life Whole Health.”

              53. Upon information and belief, the Debtor listed Brown as her mother on

  both the March 2017 POA and November 2017 POA.

                      THE DEBTOR’S FRAUDULENT TRANSFERS

              54.   Upon information and belief, the Debtor did not owe any debt to

  Kingdom Communications at any time during 2016.

              55.   Upon information and belief, the Debtor did not owe any debt to

  Kingdom Communications at any time during 2017.

              56.   Upon information and belief, the Debtor did not receive any property

  from any of the Defendants in return for her transfers in 2016.

              57.   Upon information and belief, the Debtor did not receive any property

  from any of the Defendants in return for her transfers in 2017.

              58.   Within 2 years of the Petition Date, the Debtor made the following

  transfers to Kingdom Communications:

                     Date                      Amount ($)       Check No.

                     4/13/2018                      6,000.00        1517
                     3/30/2018                      6,000.00        1512
                     3/15/2018                      4,500.00        1510
                     2/28/2018                      6,000.00        1508
                     1/31/2018                      5,200.00        1505
                     2/15/2018                      4,300.00        1506
                     1/12/2018                     10,000.00        1502
                     12/29/2017                     5,000.00        1501
                     12/15/2017                     1,500.00        1497
                     12/15/2017                     1,500.00        1500

                                               8
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document   Page 9 of 18



                 11/21/2017                2,500.00   1494
                 12/8/2017                 4,500.00   1492
                 9/6/2017                 10,000.00   1483
                 11/30/2017               39,500.00   1496
                 11/6/2017                  700.00    1490
                 10/13/2017                2,000.00   1487
                 9/15/2017                 2,500.00   1484
                 9/29/2017                 6,300.00   1486
                 8/31/2017                 5,500.00   1482
                 8/16/2017                 7,500.00   1481
                 11/15/2017                3,000.00   1491
                 7/31/2017                 5,500.00   1476
                 10/30/2017                4,500.00   1488
                 5/1/2017                 46,911.29   1453
                 5/16/2017                 3,500.00   1457
                 5/30/2017                 2,850.00   1462
                 6/15/2017                 5,500.00   1463
                 7/6/2017                 50,000.00   1469
                 7/17/2017                 5,000.00   1470
                 6/30/2017                 3,500.00   1452
                 5/30/2017                 5,000.00   1461
                 3/17/2017                10,000.00   1441
                 3/1/2017                  2,222.22   1438
                 2/15/2017                 4,400.00   1433
                 2/1/2017                  4,500.00   1431
                 4/17/2017                 4,000.00   1450
                 4/3/2017                  4,000.00   1448
                 1/1717                    4,000.00   1426
                 1/4/2017                  1,900.00   1422
                 11/17/2016               24,000.00   wire
                 12/30/2016                2,850.00   1416
                 12/30/2016                4,000.00   1414
                 12/15/2016                4,000.00   1410
                 12/12/2016                2,850.00   1409
                 11/30/2016                3,500.00   1402
                 10/11/2016                2,700.00   1387
                 10/31/2016                3,300.00   1355
                 10/27/2016                 800.00    1392
                 10/27/2016                3,500.00   1391
                 10/27/2016                2,700.00   1393
                 11/8/2016                 2,850.00   1398
                 11/4/2016                  700.00    1396
                 10/14/16                  3,000.00   1384


                                      9
  9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                   Page 10 of 18



                       10/14/2016                     1,300.00       1385
                       7/11/2016                      1,800.00       1356
                       9/16/2016                      1,300.00       1375
                       9/16/2016                      2,500.00       1374
                       8/17/2016                      3,000.00       1366
                       8/30/2016                      2,500.00       1370
                       8/9/2016                       1,600.00       1357
                       10/3/2016                      2,800.00       1378
                       10/3/2016                      1,500.00       1379
                       10/3/2016                      2,850.00       1380
                       9/6/2016                       1,300.00       1371
                       5/25/2016                     28,732.00       1342
                       7/6/2016                       2,800.00       1350
                       7/6/2016                       1,800.00       1351
                       8/1/2016                       1,800.00       1362
                       8/1/2016                       2,800.00       1361
                       6/17/2016                      1,700.00       1347
                       6/17/2016                      2,700.00       1346
                       6/1/2016                       2,700.00       1343
                       6/1/2016                       1,700.00       1344
                       5/3/2016                       2,500.00       1333
                       5/3/2016                       1,500.00       1334
                       5/16/2016                      2,500.00       1337
                       5/16/2016                      1,500.00       1338

                                    TOTAL                        $439,215.51

               59.   The total amount transferred to Kingdom Communications is

   $439,215.51 (the “Transfers”).

               60.   Upon information and belief, all of the Transfers occurred after the

   dissolution of Kingdom Communications.

               61.   According to the Trustee’s investigation to date, all of the Transfers were

   made from a bank account held in the Debtor’s name at Bank of America.

               62.   According the Trustee’s investigation to date, all of the Transfers were

   deposited into an account maintained by Kingdom Communications at JPMorgan Chase

   Bank, N.A.


                                                10
   9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                                  Page 11 of 18



                63. According to the Trustee’s investigation to date, a review of the Debtor’s

   schedules and financial information indicates that the Debtor transferred substantially all

   of her after tax income to Kingdom Communications in 2016 and 2017.

                64. Upon information and belief, throughout the period of the Transfers the

   Debtor had monthly expenses of $13,033, exclusive of purported charitable donations.

                65. According to the Debtor’s testimony at the Section 341 Meeting, the

   Debtor’s after tax income is approximately $18,000 per month or $216,000 per year for

   the last several years.

                66. According to the tax returns provided by the Debtor to the Trustee, the

   Debtor’s 2016 tax returns show a gross income of $321,492.

                67. According to the Trustee’s investigation to date, the Trustee has identified

   transfers totaling $137,932 from the Debtor to the Defendants in 2016. 2

                68. Upon information and belief, the Debtor’s payment of expenses and

   transfers to the Defendants totaled $294,328 in 2016.

                69. Upon information and belief during, the Debtor was not current in her

   payment to creditors during 2016.

                70. According to the Trustee’s investigation to date, the Trustee has identified

   transfers totaling $259,283.51 from the Debtor to the Defendants in 2017. 3

                71. Upon information and belief, the Debtor’s payment of expenses and

   transfers to the Defendants totaled $415,679.51 in 2017.




   2
     According to the Debtor’s Statement of Financial Affairs, the Debtor attests to transferring $244,547 to
   Kingdom Communications in 2016
   3
     According to the Debtor’s Statement of Financial Affairs, the Debtor attests to transferring $283,105 to
   Kingdom Communications in 2017.

                                                        11
   9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                  Page 12 of 18



               72. Upon information and belief during, the Debtor was not current in her

   payment to creditors during 2017.

               73. The Debtor further testified as follows during the Section 341 Meeting:

   “Trustee: Are you basically giving most of your money to this organization?

    Debtor: I do more than tithing, yes...”

               74. Upon information and belief, the Trustee is unaware of any change in

   employment for the Debtor during 2016.

               75. Upon information and belief, the Debtor was insolvent at the time of each

   and every one of the Transfers.

               76. The Debtor has additionally made at least four transfers to Kingdom

   Communications post-petition as follows (the “Post-Petition Transfers”):

                         Date                     Amount ($)      Check No.
                         5/31/2018                  1,200.00      1527
                         6/1/2018                     10,000.00   1529
                         5/15/2018                     7,500.00   1524
                         4/30/2018                     4,500.00   1520
                                          TOTAL:                  $23,200

               77. Upon information and belief, Brown collected the Transfers and Post-

   Petition Transfers.

                                              COUNT I

   (Avoidance and Recovery of the Transfers as Fraudulent Transfers Pursuant to 11 U.S.C.
                                §§ 548(a)(1)(B), 550, 551)

               78.     The Trustee reasserts and realleges paragraphs 1 through 75 as if fully

   set forth herein.

               79.     Within two (2) years prior to the Petition Date, the Debtor made the

   Transfers to Kingdom Communications.



                                                 12
   9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                       Page 13 of 18



                80.      Kingdom Communications was the initial transferee of the Transfers.

                81.      The Debtor received less than reasonably equivalent value in exchange

    for the Transfers.

                82.      Upon information and belief, the Debtor did not owe any outstanding

    debts to the Defendants at the time of the Transfers.

                83.      Upon information and belief, the Debtor did not receive any property in

    return for the Transfers.

                84.      According to available records, the Debtor transferred funds to the

    Defendants in excess of her income in each and every month in 2016 and 2017:

                                                  Expenses from
                                                  Schedule J (Not       Monthly Net
                                    Monthly     including estimated     Income per
                           Check     Total of   charitable gifting of   Debtor's 341
  Date      Amount          No.     transfers         $7,200)            Testimony       Excess/Deficiency
5/3/2016    $2,500.00      1333    $36,732.00       $13,033.00           $18,000.00         -$31,765.00
5/3/2016    $1,500.00      1334
5/16/2016   $2,500.00      1337
5/16/2016   $1,500.00      1338
5/25/2016   $28,732.00     1342
6/1/2016    $2,700.00      1343     $8,800.00       $13,033.00           $18,000.00         -$3,833.00
6/1/2016    $1,700.00      1344
6/17/2016   $1,700.00      1347
6/17/2016   $2,700.00      1346
7/6/2016    $2,800.00      1350     $6,400.00       $13,033.00           $18,000.00         -$1,433.00
7/6/2016    $1,800.00      1351
7/11/2016   $1,800.00      1356
8/1/2016    $1,800.00      1362    $11,700.00       $13,033.00           $18,000.00         -$6,733.00
8/1/2016    $2,800.00      1361
8/9/2016    $1,600.00      1357
8/17/2016   $3,000.00      1366
8/30/2016   $2,500.00      1370
9/6/2016    $1,300.00      1371     $5,100.00       $13,033.00           $18,000.00          -$133.00
9/16/2016   $1,300.00      1375
9/16/2016   $2,500.00      1374
10/3/2016   $2,800.00      1378    $24,450.00       $13,033.00           $18,000.00         -$19,483.00



                                                   13
    9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                      Page 14 of 18



10/3/2016    $1,500.00    1379
10/3/2016    $2,850.00    1380
10/11/2016   $2,700.00    1387
10/14/2016   $3,000.00    1384
10/14/2016   $1,300.00    1385
10/27/2016      $800.00   1392
10/27/2016   $3,500.00    1391
10/27/2016   $2,700.00    1393
10/31/2016   $3,300.00    1355
11/4/2016       $700.00   1396    $31,050.00       $13,033.00           $18,000.00         -$26,083.00
11/8/2016    $2,850.00    1398
11/30/2016   $3,500.00    1402
11/17/2016   $24,000.00   wire
12/15/2016   $4,000.00    1410    $10,850.00       $13,033.00           $18,000.00         -$5,883.00
12/30/2016   $2,850.00    1416
12/30/2016   $4,000.00    1414
                                                 Expenses from
                                  Monthly        Schedule J (Not       Monthly Net
                          Check
  Date          Amount             Total of    including estimated     Income per
                           No.
                                  Transfers    charitable gifting of   Debtor's 341
                                                     $7,200)            Testimony       Excess/Deficiency
12/29/2017   $5,000.00    1501    $12,500.00       $13,033.00           $18,000.00         -$7,533.00
12/15/2017   $1,500.00    1497
12/15/2017   $1,500.00    1500
12/8/2017    $4,500.00    1492
11/30/2017   $39,500.00   1496    $45,700.00       $13,033.00           $18,000.00         -$40,733.00
11/21/2017   $2,500.00    1494
11/15/2017   $3,000.00    1491
11/6/2017       $700.00   1490
10/30/2017   $4,500.00    1488    $6,500.00        $13,033.00           $18,000.00         -$1,533.00
10/13/2017   $2,000.00    1487
9/29/2017    $6,300.00    1486    $18,800.00       $13,033.00           $18,000.00         -$13,833.00
9/15/2017    $2,500.00    1484
 9/6/2017    $10,000.00   1483
8/31/2017    $5,500.00    1482    $13,000.00       $13,033.00           $18,000.00         -$8,033.00
8/16/2017    $7,500.00    1481
7/31/2017    $5,500.00    1476    $60,500.00       $13,033.00           $18,000.00         -$55,533.00
7/17/2017    $5,000.00    1470
 7/6/2017    $50,000.00   1469
6/30/2017    $3,500.00    1452    $9,000.00        $13,033.00           $18,000.00         -$4,033.00
6/15/2017    $5,500.00    1463
5/30/2017    $2,850.00    1462    $58,261.29       $13,033.00           $18,000.00         -$53,294.29
5/30/2017    $5,000.00    1461


                                                  14
    9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                     Page 15 of 18



5/16/2017   $3,500.00      1457
5/1/2017    $46,911.29     1453
4/17/2017   $4,000.00      1450     $8,000.00       $13,033.00          $18,000.00         -$3,033.00
4/3/2017    $4,000.00      1448
3/17/2017   $10,000.00     1441    $12,222.22       $13,033.00          $18,000.00         -$7,255.22
3/1/2017    $2,222.22      1438
2/15/2017   $4,400.00      1433     $8,900.00       $13,033.00          $18,000.00         -$3,933.00
2/1/2017    $4,500.00      1431
1/4/2017    $1,900.00      1422     $5,900.00       $13,033.00          $18,000.00         -$933.00
 1/1717     $4,000.00      1426



                85.      Upon information and belief, at the time the Debtor made the Transfers,

    the Debtor was insolvent or became insolvent as a result of the Transfers.

                86.      Upon information and belief, at the time the Debtor made the Transfers,

    the Debtor was engaged in a business for which any property remaining was an

    unreasonably small capital.

                87.      Upon information and belief, at the time the Debtor made the Transfers,

    the Debtor intended that she would incur, or believed or reasonably should have believed

    that she would incur debts beyond her ability to repay them as they became due.

                88.      The Transfers may be avoided by the Trustee as fraudulent transfers

    pursuant to the provisions of 11 U.S.C. § 548(a)(1)(B), and recovered from the

    Defendants and preserved for the Debtor’s bankruptcy estate pursuant to the provisions of

    11 U.S.C. § 550 and 551.

                                                COUNT II

     (Avoidance and Recovery of the Post-Petition Transfers Pursuant to 11 U.S.C. §§ 549,
                                         550, 551)

                   89.         The Trustee repeats and realleges paragraphs 86 of this Complaint

    and incorporates them herein.



                                                   15
    9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                     Page 16 of 18



                  90.         The Post-Petition Transfers were post-petition transfers of estate

   property in the total amount of $23,200.

                  91.        The Post-Petition Transfers were not authorized by the Bankruptcy

   Court or any provision of the Bankruptcy Code.

                  92.        The Defendants were the initial transferee of the Post-Petition

   Transfers.

                  93.        The Post-Petition Transfers may be avoided by the Trustee as a

   fraudulent transfer pursuant to the provisions of 11 U.S.C. § 549, and it or its value

   recovered from Kingdom Communications and preserved for the Debtor’s bankruptcy

   estate pursuant to the provisions of 11 U.S.C. § 550 and 551.

                                              COUNT III

                   (Piercing the Corporate Veil of Kingdom Communications)

                  94.        The Trustee reasserts and realleges paragraphs 1 through 91 as if

   fully set forth herein.

                  95.        Upon information and belief, Kingdom Communications has not

   maintained an active corporate status since 2013.

                  96.        Upon information and belief, Kingdom Communications has not

   filed non-profit tax returns since 2015.

                  97.        Upon information and belief, Brown is the principal officer of

   Kingdom Communications.

                  98.        Upon information and belief, Brown operated and controlled

   Kingdom Communications for her own personal benefit without regard to corporate




                                                  16
   9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document                  Page 17 of 18



   formalities, such that the business of Kingdom Communications and Brown were one and

   the same.

                  99.    The Trustee is entitled to a declaratory judgment piercing Kingdom

   Communications’ corporate veil, which is necessary to remedy an injustice upon the

   Debtor’s creditors.

           WHEREFORE, Olga L. Gordon, Chapter 7 Trustee respectfully requests that this

   Court enter an order and judgment as follows:

           a)     Under Count I, the Transfers may be avoided by the Trustee as fraudulent

   transfers pursuant to the provisions of 11 U.S.C. § 548(a)(1)(B), and recovered from the

   Defendant and preserved for the Debtor’s bankruptcy estate pursuant to the provisions of

   11 U.S.C. § 550 and 551;

           b)     Under Count II, the Post Petition Transfers may be avoided by the Trustee

   pursuant to the provisions of 11 U.S.C. § 549, and recovered from the Defendant and

   preserved for the Debtor’s bankruptcy estate pursuant to the provisions of 11 U.S.C. §

   550 and 551;

           c)     Under Count III, for a declaratory judgment piercing the corporate veil of

   Kingdom Communications and that the Transfers are recoverable from Brown; and

           d)     Grant such other and further relief this Court deems just and proper.




                                               17
   9695004v1
Case: 18-01062-BAH Doc #: 24 Filed: 12/28/18 Desc: Main Document        Page 18 of 18




                                       Respectfully submitted,

                                       OLGA L. GORDON, CHAPTER 7
                                       TRUSTEE,

                                       /s/ Olga L. Gordon
                                       Olga L. Gordon, Esq. BNH#06338
                                       Anthony Leone, Esq. (pro hac vice admitted)
                                       Murtha Cullina LLP
                                       99 High Street
                                       Boston, Massachusetts 02110
                                       617-457-4000 Telephone
                                       617-482-3868 Facsimile
                                       ogordon@murthalaw.com
   Dated: December 28, 2018




                                      18
   9695004v1
